DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
1) The compliant pin of the second sub-assembly is a multispring (per claim 7).
2) The compliant pin of the first sub-assembly is an action-pin (per claim 9).

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Correction is required in response to this Office action and corrections may not be held in abeyance.  Applicant is required to submit acceptable corrected drawings within the time period set in the Office action.  See 37 CFR 1.185(a).  Failure to take corrective action within the set (or extended) period will result in ABANDONMENT of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-9, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2 and 13, the term “compliant pin” is indefinite as used by applicant.  Compliant means “conforming to requirements.”  https://www.merriam-webster.com/dictionary/compliant.   It is unclear what would or would not be considered a “compliant” pin.   In the specification, applicant describes “compliant” pins in vague and 
Regarding claim 4, the term “cavity” as used by applicant in the claim and in the specification is vague and ambiguous.  “Cavity” is defined as “an unfilled space within a mass.”  https://www.merriam-webster.com/dictionary/cavity.   Applicant identifies portion 13-2 as a “cavity,” though it clearly a structure and not a “cavity” as the term is understood.  Therefore it is unclear what would or would not be considered as a “cavity.”  The term is given little weight.
Regarding claim 6, the limitation that “the compliant pin of the second sub-assembly protrudes perpendicular to the receptacle” is indefinite.   The relevant axes of the pin and receptacle are not defined therefore it is impossible to define whether the axes are perpendicular.   It is unclear what would or would not be considered a perpendicular pin and receptacle.
Regarding claim 7 the limitation that the “compliant pin of the second sub-assembly is a multispring” is indefinite.  It is unclear what is or defines a “multispring” pin.  The limitation is given little weight.
Regarding claim 9 the limitation that “the compliant pin of the first sub-assembly is an action-pin” is indefinite.  It is unclear what is or defines an “action” pin.  The limitation is given little weight.
Regarding claim 11, “the receptacle . . . the conductor” lacks antecedent basis and is ambiguous.  What receptacle?  The limitation is given little weight.

Claim Rejections - 35 USC § 102 and 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 3, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto US 2017/0155203 in view of Caveney et al. US 9287635 (“Caveney”).
	Regarding claim 1, Goto discloses an assembly, comprising:
	a circuit carrier 14 having a first surface 14 and a second surface opposite 42 to the first surface; 
a first sub-assembly 12 detachably connected to the first surface of the circuit carrier.  Goto discloses well known printed wiring (i.e., leads or traces) on the upper and lower surfaces of the circuit carrier 14 (paragraph 0051).
Goto does not disclose a second sub-assembly detachably connected to the second surface of the circuit carrier.
Caveney discloses a circuit carrier 4 including first and second surfaces and a first sub-assembly 3 connected to the first surface of the circuit carrier and a second sub-assembly 5 detachably connected to the second surface of the circuit carrier, and the circuit carrier has an electrically conductive lead (e.g., traces shown in figure 8, see col. 3, lines 55-65) interconnecting the first sub-assembly and the second sub-assembly.
It would have been obvious to include a second sub-assembly (just as the first) on the second surface of the Goto circuit carrier, as taught in Caveney.    The function of a circuit board 
Per claim 2 the first sub-assembly and the second sub-assembly each have a pin (see e.g. leads at 22, 116).
	Per claim 3 the pin engages a plated through hole 44 on the circuit carrier and is electrically connected to the plated through hole.
	Per claim 10, the second sub-assembly receives a conductor (paragraph 0050, a partner terminal).
	Per claim 12 the first sub-assembly has a fin adapted to connect with a mating contact.
	Per claim 13, the first sub-assembly has a plurality of compliant pins.
	Per claim 14, the circuit carrier is a printed circuit board.
	Per claim 15, the first sub-assembly is a flat tab.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goto and Caveney in view of Lybrand et al. US 10276955 (“Lybrand”).
As best understood by the examiner, Goto does not disclose the second assembly including a “cavity and a receptacle” (i.e. what appear shown as a connector housing and IDC terminal).   Lybrand discloses a connector housing (205, i.e., a “cavity”) and an IDC terminal 100.  It would have been obvious to use various known electrical components as the second sub-
Regarding claim 5, Lybrand does not state that the “cavity” is a plastic material.  The examiner takes Official notice that it was known in the art to make connector housings (such as that taught in Lybrand) out of plastic.  It would have been obvious to do so.  The selection of a known material (such as plastic) based on its suitability for its intended purpose would have been obvious.  Sinclair & Carroll Col. V. Interchemical Corp., 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197 (CCPA 1960).
  Per claim 6 the pin (Lybrand pin at 110) of the second sub-assembly protrudes perpendicular to the receptacle 105.
Per claim 7 the pin of the second sub-assembly is a “multispring” (i.e. the hole 130 is defined by two spring legs).
Per claim 8 the complaint pin of the second sub-assembly is connected perpendicularly to the conductive lead on the circuit carrier.   The surfaces of Goto board are perpendicular to the hole 44 and the traces are on the surfaces of the board.
Per claim 9 the compliant pin of the first sub-assembly is an action-pin.
Per claim 10, the second sub-assembly receives a conductor (wires 305).
Per claim 11 the receptacle establishes electrical contact by displacement of an insulation on the conductor. 
Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833